Citation Nr: 0201335	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  02-00 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
major depression, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from August 1992 to March 
1994.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO) which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence reveals that the veteran's major 
depression is not productive of occupational and social 
impairment with deficiencies in most areas, due to symptoms 
such as:  obsessive rituals; illogical or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently; neglect of personal appearance and 
hygiene; and an inability to establish and maintain effective 
relationships.

3.  The veteran's service-connected disability is not 
sufficiently severe as to hinder her ability to obtain and 
retain employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for major depression have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.126, 4.130, Diagnostic Code 9434 (2001).

2.  The evidence does not satisfy the criteria for a TDIU. 
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 3.340, 
3.341, 4.15, 4.16, 4.18 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for her depressive disorder does not 
accurately reflect the severity of that disability.  
Specifically, the veteran argues that she is entitled to a 
higher disability evaluation because she experiences 
depression, decreased self-esteem, and increased sleep.  In 
addition, the veteran claims that she is entitled to a total 
disability evaluation based on individual unemployability, 
due to her service-connected depressive disorder.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The RO afforded the veteran a VA examination and a 
VA Social and Industrial Survey, as well as obtained the 
relevant medical records.  The statement of the case provided 
to the veteran and her representative informed her of the 
pertinent laws and regulations and the evidence necessary to 
substantiate her claim.  As such, the Board finds that the 
duty to assist was satisfied and the case is ready for 
appellate review.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) ("[I]f BVA determines that [an] omission . . . did 
not prejudice the claimant or violate VA's statutory duty to 
assist, BVA [can] properly render a decision on the 
appeal....").

Historically, the veteran was granted service connection for 
major depression in an December 1995 rating decision.  A 50 
percent disability evaluation was assigned, effective October 
1995.  Additional medical evidence was submitted, and a 
rating decision dated January 1996 continued the 50 percent 
disability evaluation.  In December 1997, the veteran filed a 
claim requesting a VA examination.  Following a December 1997 
examination, a January 1998 rating decision continued the 
veteran's 50 percent disability evaluation.  

In June 2000, the veteran filed claims for increased 
compensation for her depressive disorder and for TDIU.  The 
veteran was afforded a VA examination and VA Social and 
Industrial Survey in April 2001, and a July 2001 rating 
decision denied the veteran's claims.  The veteran filed a 
Notice of Disagreement in July 2001, and a statement of the 
case was issued in December 2001.

The pertinent evidence of record consists of VA medical 
records, a VA examination report, and a report from a VA 
Social and Industrial Survey.  A VA medical record dated 
November 1999 shows that the veteran complained of being 
"stressed out", bad premenstrual syndrome, poor appetite 
and weight loss, and daytime sleeping instead of at night.  
The record also indicates that the veteran reported that she 
smokes two to three cigarettes per day, has approximately 
four alcoholic drinks once or twice a week, and occasional 
marijuana use.  The veteran also reported that she does not 
work because she is uncomfortable around people due to her 
hives and itching, and that she lives alone.  She stated that 
her aunt and cousins live nearby.  The diagnosis was 
depression/anxiety and Paxil was prescribed.

A December 1999 treatment record indicates that the veteran 
was not working and was a high school graduate.  The record 
also indicates that the veteran reported that she had several 
jobs of short duration, in which she either resigned or 
failed to return.  The veteran also reported a history of one 
suicide attempt and one suicide gesture, that she had two 
inpatient psychiatric admissions for depression,  and that 
she has taken anti-depressant medications intermittently.  
The veteran stated that she drinks alcohol socially and 
smokes marijuana once a week.  She also complained that she 
cries easily and that she was unhappy.  The veteran was 
assessed as demonstrating the vegetative symptoms of a 
depressed mood. 

In January 2000, the veteran was again treated for her 
depression.  According to the treatment record, the veteran 
reported that she is depressed, tearful, unmotivated, tired, 
sleeping poorly, easily irritated, and that her appetite is 
poor.  The veteran also related that she does not have family 
support.  Examination was negative for suicidal ideation and 
psychosis.  The veteran was depressed with recurrent and 
severe major depression.  Increased therapy and medication 
monitoring was recommended.

Another January 2000 record from a mental health clinic 
assessment indicates that the veteran's mood and affect were 
depressed.  The veteran avoided eye contact during the 
session.  The veteran stated that her problems are her 
depression, impatience, irritability, unemployment, and lack 
of support.  The veteran complained of a decreased appetite 
and denied any suicidal ideation.  The veteran also stated 
that she did not like taking medication, and that she fears 
dependence on medication.  The veteran related that her first 
suicide attempt by overdose was at age 15, following the 
death of her grandmother.  She also related that she was 
having financial problems and was denied food stamps.  The 
social worker provided suggestions relating to obtaining food 
assistance and relaxation techniques.  The counselor opined 
that the veteran was at minimal risk for self-harm.

Another treatment record from January 2000 showed that the 
veteran complained of irritability.  The veteran stated that 
her menstrual period was late, that she was experiencing 
morning sickness, and that she thought she might be pregnant.  
The veteran's Paxil was discontinued until pregnancy was 
confirmed.  The veteran reported that her level of depression 
was a 6 out of 10, but that her mood varies from day to day.  
She also reported experiencing poor sleep, financial stress, 
and poor appetite. The counselor noted that the veteran had a 
depressed mood and affect, coherent speech, and intact 
judgment and insight.  The veteran denied suicidal thoughts.  
The diagnosis was major depression.  

A record dated February 2000 shows that the veteran had a 
positive pregnancy test.  Another second February 2000 record 
from a therapy session indicated that a mental status 
examination showed improvement.  The veteran had good eye 
contact, coherent and organized speech, and fair mood.  The 
veteran was casually dressed and was receptive to taking off 
her coat, which was noted as something that she was reluctant 
to do in prior sessions.  According to the record, most of 
the session was spent exploring the veteran's thoughts and 
feelings about her pregnancy.  The veteran reported that she 
will continue to get support from her cousin and aunt during 
and after her pregnancy.  The veteran also reported that she 
was positive of her ability to care for and support the baby, 
acknowledged that the father would not be involved, and that 
she would seek WIC assistance.  The veteran also reviewed her 
experiences in the Navy, including verbal harrassment, 
threats of sexual attacks, and being trapped in her quarters.  
The counselor noted that the veteran was to remain off Paxil 
until further consultation.  The counselor also noted that 
the veteran's general level of depression had improved.

A March 2000 treatment record indicates continued therapy.  
The veteran reported that she was feeling happy overall and 
that family members were supportive.  The mental status 
examination showed overall improvement, good eye contact, 
coherent and organized speech, and a fair mood, without 
depression or anxiety.  The counselor noted that the veteran 
was casually dressed, smiling, and easily engaged.  The 
counselor also noted that the veteran was to remain off Paxil 
and that she gave educational information regarding post-
partem depression.

A second March 2000 record indicates psychotherapy follow-up.  
The provider indicated that the veteran tested positive for 
cannabis in February 2000, but denied subsequent use.  The 
veteran related that she does not feel as depressed, despite 
being off the anti-depressant, Paxil.  The veteran also 
related that she wanted to keep her baby.  The provider noted 
that the veteran keeps herself active and has fair social 
support.  The provider also noted that there was no evidence 
of psychosis, suicidal ideation, or homicidal ideation.  The 
diagnosis was depression and a GAF score of 68 was assigned.  

In April 2000, the veteran was seen for continued monitoring.  
The veteran had good eye contact, spontaneous responses, was 
smiling, and easily engaged.  The veteran denied any 
depression, suicidal thought, or drug use.  She reported some 
anger with the father of her baby.  She complained of 
nightmares after having a conflict with him.  She also 
complained of excessive daytime sleep.  In addition, the 
veteran related that she has returned to being active with 
her softball team and that she is participating in a weekly 
exercise class.  She also related that she was going to visit 
her mother and sister for the weekend, and that her 
relationship with her mother had improved.  The counselor 
noted that the veteran was avoiding detailed discussions and 
preferred to keep the visit superficial.

The veteran was counseled again in May 2000.  According to 
the record, the session involved addressing the veteran's 
procrastination with regard to accomplishing her goals.  The 
veteran denied depression.  The counselor noted that the 
veteran was smiling and spontaneous.  The counselor also 
noted that the veteran was receiving food supplements from 
WIC and was still involved in her softball team. 

In July 2000 the veteran was hospitalized for her depression.  
Upon admission, the veteran stated that she was "depressed, 
staying in bed all day, not eating, crying all the time . . . 
."  She also stated that she was "tired of being 
pregnant", that she wanted her pregnancy to be over, and 
that she "hate[d] being fat."  She indicated that she knew 
she was not going to hurt herself, but she did not want to 
hurt the baby, and was not sure she could refrain from doing 
so.  The diagnosis was depressive disorder, seven months 
pregnant.  An addendum to the admission note stated that the 
veteran was relieved by the decision to admit her.  

A general psychiatric admission record stated that the 
veteran was admitted after expressing hopelessness and vague 
suicidal ideation to her therapist.  The record also stated 
that the veteran had been in treatment for evolving symptoms 
of depression, but that the veteran was reluctant to consider 
medication.  According to the record, the veteran related 
severe vegetative symptoms of hypersomnia, fatigue, anorexia, 
social withdrawal, anhedonia, anxiety, and feelings of 
hopelessness and worthlessness.  The veteran denied any 
recent stressors, other than her pregnancy and insecurity 
about raising a child on her own.  However, the veteran 
related that she wants to keep the baby and has the support 
of her mother.  Mental status examination showed good eye 
contact, coherent speech, a severely dysphoric mood, 
appropriate affect, tearfulness, and constricted thought 
processes.  There was no evidence of psychotic symptoms, but 
there was evidence of passive suicidal ideation.  Judgment 
was noted as being good and insight was noted as being fair.  
The Axis I diagnosis was recurrent, severe major depressive 
disorder.  No GAF score was noted.

A nursing note, also dated from admission, notes that the 
veteran is depressed, not eating well, is sleeping 
intermittently, and is "tired of being pregnant."  The note 
also indicates that the veteran's mother "encouraged her to 
come to the [VA] hospital for a few days."  The nursing note 
also stated that the veteran had a sad affect and spoke 
quietly.  Another nursing note indicates that the veteran 
slept at intervals during the night.  The note also stated 
that the veteran was pleasant and appropriate when 
approached.  A counseling note, from the second date of 
admission, indicated that the veteran was tearful and 
discussed feeling anxious and fearful.  In addition, the note 
stated that the veteran did not want to take medication.  A 
treatment note from the veteran's psychotherapy group session 
indicated that the veteran was attentive and interactive, but 
depressed about being hospitalized and that she felt that she 
would do better at home.  A treatment note from the social 
work team stated that the veteran was tearful and withdrawn, 
and that the veteran described her mood as including feelings 
of dysphoria, increased sleep, and decreased appetite.  The 
note further indicated that the veteran was receptive to 
trying the recommended medications.  A nursing note from the 
third day of hospitalization noted that the veteran had good 
eye contact, a blunted affect and sad mood.  The veteran 
denied suicidal ideation.

An inpatient progress note dated from the fourth day of her 
admission noted that the veteran wanted to go home.  The note 
also indicated that the veteran agreed to talk to her family 
in order to make arrangements to stay with them for the 
duration of her pregnancy.  The progress note stated that the 
veteran is taking her medication, Paxil, without complaint or 
side effects.  In addition, the progress note stated that the 
veteran was willing to consider an intensive outpatient 
treatment program.  The mental status examination showed that 
the veteran was adequately groomed in casual attire, with 
normal rate of speech and decreased volume, fair eye contact, 
appropriate affect, tearful, and a moderately depressed mood.  
The veteran had good judgment and fair, but improved insight.  
There was no evidence of psychotic symptoms and the veteran 
denied suicidal and homicidal ideation.  The diagnosis was 
major depressive disorder, tolerating medication well, with 
an improved mood.  A group therapy note from the same date 
indicated that the veteran was an active participant, who 
appropriately voiced her frustrations and concerns.

A discharge planning note indicates that the veteran was 
discharged to her aunt's home.  According to the discharge 
summary, the veteran was observed for anorexia and depression 
during her hospitalization and was initially tearful and 
quiet.  The veteran also did not sleep much initially.  The 
veteran was treated with Paxil, and her mood and affect 
improved.  The veteran also committed to outpatient 
maintenance treatment with anti-depressant medication.  The 
veteran was determined to be competent but unemployable.

An August 2000 report of telephone contact indicated that the 
veteran returned to her own apartment following discharge, 
and that the veteran missed two follow-up appointments since 
her discharge.  The report also indicated that the veteran's 
motivation to make useful changes in support of her health is 
low.  

An August 2000 therapy note indicated that the veteran was 
ambivalent regarding taking medication, but agreed to stay on 
Paxil.  The note also indicated that the veteran remained 
depressed, but without tearfulness and hopelessness.  The 
counselor noted that the veteran arrived with her nephew, who 
she was keeping at her apartment to help her sister and to 
keep herself busy.  The counselor also noted that the veteran 
smiled, had appropriate interactions, and denied suicidal and 
homicidal ideation.  In addition, the counselor noted that 
the veteran reported an increased mood (5/6 out of 10) and 
that the veteran was encouraged to seek support following her 
delivery due to an increased risk of postpartum depression.

A second August 2000 therapy note indicated that the veteran 
had a bright affect and that the veteran reported an improved 
mood (7 out of 10 versus 3-4 out of 10).  The counselor noted 
that the veteran continued to have her nephew staying with 
her to assist with loneliness and that the veteran is keeping 
in better contact with her family and friends.  The counselor 
also noted that the veteran is sleeping and isolating herself 
less.  According to the note, the veteran reported that she 
is taking her Paxil regularly.  Issues related to postpartum 
depression were also discussed.

An October 2000 report of telephone contact stated that the 
veteran delivered a baby girl in September 2000 and that the 
veteran related that she has spent an extensive amount of 
time at her mother's home and planned to return there.  The 
veteran also related that her depression did not worsen and 
that she is continuing her medication.  No further treatment 
records were of record as of December 2000.

The veteran was afforded a VA examination in connection with 
her claim in April 2001.  The examiner noted that he reviewed 
the claims file. According to the report, review of the 
veteran's treatment records indicated that her July 2000 
hospitalization was due to a pregnancy-related exacerbation 
of her depression.  The veteran complained of increased 
sleep, decreased self-esteem, decreased energy, and weight 
loss of 10 pounds.  The veteran reported that she eats only 
one meal per day and stays home most of the time.  She also 
reported that she had not received any psychiatric medication 
since September 2000, because she feared addiction, despite 
being prescribed non-addictive drugs.  She indicated that her 
mother had a prior history of drug abuse.  The veteran 
related that she lives off a pension from the VA, is her own 
payee, and maintains her own apartment.  The veteran also 
related that she maintains contact with an ex-boyfriend from 
1997, with whom she was involved with for seven years and 
with whom she had a baby.  The veteran also related that he 
seeks her for sex and will not recognize the baby as his 
daughter.  In addition, the veteran stated that her mother, 
stepfather, and sister are supportive of her and help her 
with her child.  She also stated that she has a hard time 
coping with the baby's crying, but that she nurses the baby 
and plays with her.  She further stated that she considers 
herself to be an inadequate mother.  The veteran reported 
that she spends her days watching television and playing with 
her baby, but that she does some housework and most day to 
day activities.  The veteran also reported that she sleeps a 
lot and has very few social activities outsider her family.  
The veteran stated that she had not looked for jobs and that 
she did not have a lot of energy.  Examination showed that 
the veteran had decreased psychomotor activity, labile 
affect, and cries easily.  The examiner noted that the 
veteran's mood is depressed (6 out of 10), but that the 
veteran denied suicidal ideation or hopelessness.  The 
veteran did not exhibit any disturbance of the perceptual 
system, denied auditory or visual hallucinations, and was 
fully oriented and alert.  The veteran's memory was intact 
and concentration and attention were fair.  The examiner 
noted that the veteran's judgment was faulty because she 
looks toward the future with hopes of getting back together 
with her boyfriend, despite being conflicted about his 
refusal to accept her daughter as his child or have DNA 
studies.  The examiner further noted that the veteran's 
insight was that she does not depend on pills, because there 
has to be something better.  In addition, the examiner noted 
that the veteran's postpartum period aggravated her 
depression.  The veteran's Axis I diagnoses were recurrent 
major depression and dysthymic disorder, dual depression.  
The Axis II diagnosis was personality disorder not otherwise 
specified and the Axis IV diagnosis was late postpartum 
depression.  The examiner assigned a GAF score of 60 and 
opined that the veteran was employable despite her history of 
depression.

In addition, a Social and Industrial Survey was also afforded 
to the veteran in April 2001.  According to the survey, the 
veteran graduated high school in 1992 with good grades.  The 
veteran reported that she had not seen anyone regarding her 
depressive disorder since August 2000 due to the birth of her 
daughter and staying with her mother in Pennsylvania.  She 
also reported that she stopped taking her anti-depressant 
medication because she "[does] not like taking pills."  She 
indicated that she feared becoming addicted, but she denied 
having a drug or alcohol problem then or in the past. The 
veteran related that she still feels depressed and that she 
isolates herself.  She said that she talks to her cousin on 
the phone and that her cousin visits her, but that she does 
not like to do things outside of the house.  She also 
indicated that she prefers to be by herself, versus around 
other people, although she stated that she interacts well 
with her baby.  She denied suicidal and homicidal ideation, 
but admitted to having crying spells once or twice a week and 
eating only one meal per day.  The veteran also related that 
she sleeps most of the day and considers her concentration 
and memory to be poor.  With regard to the veteran's prior 
work experience, the veteran worked as a cashier prior to the 
military without difficulty.  After the military, the veteran 
worked as a cashier at a gas station, which she quit because 
she had to work nights.  The veteran stated that she worked 
as a cashier in a department store, but quit because it was 
too much pressure and contact with people, which caused her 
to have loud outbursts.  She also stated that she last 
applied for a job in 1998, and expressed that she had a lack 
of energy and motivation with regard to looking for a job.  
The social worker indicated that the veteran had fair eye 
contact, clear speech, depressed mood, and a flat affect.  
The social worker opined that the veteran's social and 
industrial functioning is severe due to the veteran's 
depressive disorder.

Information related to the veteran's previous employment has 
also been associated with the claims file.  A VA Form 21-
4192, Request for Employment Information in Connection with 
Claim for Disability Benefits, from Holland Oil indicates 
that the veteran was employed as a cashier from April 28, 
1995 until May 29, 1995 and that the reason for termination 
of employment was that the veteran failed probation.  Another 
VA Form 21-4192 from Montgomery Ward indicates that the 
veteran was employed as a sales associate from August 7, 1995 
to August 31, 1995 and that the reason for termination of 
employment was job abandonment by the veteran.

I.  Major Depression

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's depressive disorder is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9434.  A 50 percent disability evaluation is assigned 
under this Code for occupational and social impairment due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9434.  For the next higher 
70 percent evaluation to be warranted, there must be 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as:  suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

Upon reviewing the rating criteria in relation to the 
veteran's depressive disorder, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 50 percent disability evaluation and that 
an increased disability evaluation is not warranted.  In this 
regard, the objective clinical evidence of record does not 
show that the veteran experiences social impairment, 
obsessive rituals, incoherent speech, near-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, or an inability to function independently.  
The veteran's VA examination showed that the veteran had good 
concentration, and that the veteran's memory was intact.  
Likewise, there was no evidence of delusions, hallucinations, 
impaired thought processes, panic attacks, or hopelessness.  
In addition, the veteran's treatment records demonstrated 
that the veteran maintained good eye contact, interacted 
appropriately, had clear speech, and was well groomed.  And, 
while treatment records noted that the veteran had vague 
suicidal ideation and feelings of hopelessness upon her 
hospitalization in July 2000, it appears that her 
symptomatology was caused by her pregnancy.  Additionally, 
although the veteran reports that she prefers isolation, she 
has a good relationship with her family and interacts with 
them often.  Furthermore, the Board notes that the veteran 
lives independently, is raising her daughter as a single 
parent, and participates in day-to-day activities, despite 
her depressed mood and labile affect.  Most significantly, 
the VA examiner, after reviewing the veteran's treatment 
records and examining the veteran, clearly concluded that the 
veteran was not unemployable as a result of her depressive 
disorder.  The Board acknowledges that the social worker 
found that the veteran has severely impaired social and 
industrial functioning due to her depressive disorder.  
However, the social worker's opinion was based on the history 
as reported by the veteran and not on actual medical records.  
See Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993) (the 
presumption of credibility is not found to "arise" or apply 
to a statement to a physician based upon an inaccurate 
factual premise or history as related by the veteran).  Thus, 
the Board finds that the opinion by the VA examiner, which 
was based on review of the entire evidentiary record and 
consideration of the veteran's assertions and history, as 
well as an opportunity to examine the veteran to be more 
persuasive.  Moreover, the Board notes that the veteran's GAF 
score was 60, which is indicative of moderate difficulty in 
social and occupational functioning, according to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DMS-IV).  
See 38 C.F.R. § 4.130.  As such, the veteran's symptomatology 
most closely fits within the criteria for the currently 
assigned 50 percent disability evaluation.

In reaching this decision, the Board also considered whether 
the veteran might be entitled to an increased disability 
evaluation on an extra-schedular basis.  However, the Board 
concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that her depressive disorder, standing alone, resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of normal rating schedule standards.  The Board 
acknowledges that the veteran was hospitalized in July 2000, 
and that she was found to be competent but unemployable upon 
discharge.  However, as discussed earlier, the veteran's 
pregnancy appears to have exacerbated her depression and 
necessitated the hospitalization.  In addition, the Board 
notes that the veteran has not received any psychiatric 
treatment since August 2000.  Moreover, the Board finds that 
the 50 percent disability evaluation contemplates any 
occupational impairment.  Accordingly, the Board finds that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to a disability 
evaluation in excess of 50 percent for major depression.

II.  TDIU

As stated earlier, the veteran is also claiming that her 
service-connected disability renders her unemployable. 

According to the laws and regulations, entitlement to a 
finding of TDIU requires evidence of impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when:  1) if there is only one disability, this disability 
shall is rated as 60 percent disabling or more; and 2) if 
there are two or more disabilities, at least one disability 
is rated as 40 percent disabling or more, and there is 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).  To meet the 
requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability:  (1) disability of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) 
disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id. Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a). 

Service connection is presently in effect for major 
depression.  As discussed earlier in this decision, the 
veteran's depressive disorder is not shown to have worsened 
since it was last evaluated, and the Board is satisfied that 
the veteran's disability is correctly evaluated as 50 percent 
disabling for the purpose of determining whether 
unemployability exists.  The veteran is not currently 
service-connected for any other disabilities.  In light of 
the foregoing, the veteran fails to satisfy the minimum 
percentage requirements for individual unemployability under 
38 C.F.R. § 4.16(a).

Nevertheless, as mentioned earlier, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of their service-connected disabilities shall be 
assigned a total disability evaluation on an extra-schedular 
basis.  This type of total disability evaluation is warranted 
where a veteran is unemployable because of service-connected 
disabilities, but fails to meet the percentage requirements 
of 38 C.F.R. § 4.16(a).  Extra-schedular considerations 
include information regarding the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and any other factors that may have bearing on 
the issue.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(the Court), discussed the standard in determining the 
meaning of "substantially gainful employment," as set forth 
by the United States Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

According to the veteran's June 2000 TDIU application, the 
veteran last worked in 1995.  The record also indicates that 
the veteran has a high school education.  Also, as mentioned 
earlier, a VA Form 21-4192 indicates that the veteran was 
fired from her cashier job at Holland Oil for failure to 
complete probation in May 1995.  Likewise, the veteran 
abandoned her job at Montgomery Ward in August 1995.  

A review of the record shows that there is no evidence that 
the veteran is unemployable as the result of her service-
connected disability.  The Board concedes that the veteran 
has not worked since 1995.  However, the Board observes that 
the veteran has not attempted to find employment since 1998, 
and that the veteran cites lack of motivation and energy as 
her reason for not seeking employment.  In addition, the 
veteran reported that she is able to manage day-to-day 
activities.  Furthermore, the Board notes that the veteran 
has refused medication to treat her depressive disorder, and 
that she has not sought counseling or other psychiatric 
treatment since August 2000.  Most significantly, as 
mentioned earlier, the VA examiner at the April 2001 
examination clearly stated that the veteran's depressive 
disorder did not render the veteran unemployable.  This 
evidence indicates that the veteran is capable of some 
activity and some type of employment.  Therefore, the Board 
finds that the evidence does not establish that the veteran's 
service-connected disability, standing alone, is sufficiently 
severe so as to preclude her from securing or following a 
substantially gainful occupation.  Accordingly, the veteran's 
TDIU claim must be denied.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to a total 
disability evaluation based on individual unemployability, on 
either a schedular or an extra-schedular basis.


ORDER

An evaluation in excess of 50 percent for major depression is 
denied.

A total disability rating based on individual 
unemployability, due to the veteran's service-connected major 
depression, is denied.




		
	WARREN W. RICE, JR.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

